Citation Nr: 0021050	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  98-05 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a bilateral foot 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from July 1989 to August 
1997.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in October 1997 by 
the Jackson, Mississippi, Regional Office 

(RO) of the Department of Veterans Affairs (VA).  In August 
1999, this case was remanded by the Board in order to satisfy 
due process concerns.  The case is again before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  The report of a September 1997 VA examination indicates 
the possible presence of a right shoulder disability.

2.  The veteran was accorded treatment during service for a 
right shoulder problem.

3.  The veteran sought service connection for a right 
shoulder disability immediately upon her separation from 
service.

4.  The report of a September 1997 VA examination indicates 
the possible presence of a bilateral foot disability.

5.  The veteran was accorded treatment during service for 
bilateral foot problems.

6.  The veteran sought service connection for a bilateral 
foot disability immediately upon her separation from service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
right shoulder disability is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  

2.  The claim of entitlement to service connection for a 
bilateral foot disability is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim that is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  


In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

In the instant case, the veteran's service medical records 
indicate that she was accorded treatment in service for both 
right shoulder and foot problems.  Her claim for VA benefits, 
to include right shoulder and bilateral foot disabilities, 
was submitted immediately upon her separation from service; 
accordingly, the question of nexus is irrelevant.  In 
addition, current medical evidence indicates that right 
shoulder and bilateral foot disabilities may be manifested; 
the report of the 

September 1997 VA examination notes impressions to include 
residuals of right shoulder injury, intermittently 
symptomatic; and recurrent painful arches of both feet, 
minimal if any pes planus.  

The Board accordingly concludes that the veteran's claims for 
service connection for right shoulder and bilateral foot 
disabilities are well grounded, pursuant to the criteria of 
Caluza and Epps. 


ORDER

The claims of entitlement to service connection for right 
shoulder and bilateral foot disabilities are well grounded.  
To this extent only, the appeals are granted.


REMAND

Because the claims of entitlement to service connection for 
right shoulder and bilateral foot disabilities are well 
grounded, VA has a duty to assist the appellant in developing 
facts pertinent to these claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

The report of the VA examination conducted in September 1997 
indicates findings that leave uncertain the question of 
whether right shoulder and bilateral foot disabilities are 
currently manifested.  The report notes that there was right 
shoulder joint popping on passive range of motion testing, 
and that there was slight discomfort at the extremes of 
internal rotation; the report notes an impression of right 
shoulder injury residuals, intermittently symptomatic, no 
functional limitations at this time.  The report also notes 
an impression of recurrent painful arches of both feet, 
minimal if any pes planus.  


In view of these equivocal findings, the Board is of the 
opinion that the report of another VA examination would be 
helpful.  This case is accordingly REMANDED for the 
following:

1.  The RO should accord the veteran 
examinations of her right shoulder and 
feet by the appropriate specialist.  In 
particular, this examination is to be 
undertaken to ascertain whether right 
shoulder and bilateral foot disabilities 
are currently manifested and, if so, the 
specific nature thereof (in the form of a 
diagnosis, impression, or other clinical 
finding).  All tests indicated should be 
accomplished at this time.  All findings, 
and the reasons and bases therefor, 
should be set forth in a clear, logical 
and legible manner on the examination 
report.  The veteran's claims folder and 
a copy of this Remand are to be furnished 
to the examiner prior to his or her 
examination. 

2.  Upon completion of this examination, 
the RO should review the veteran's 
claims, and determine whether service 
connection for right shoulder and 
bilateral foot disabilities can now be 
granted.  If the decision remains in any 
manner adverse to the veteran, she should 
be furnished with a supplemental 
statement of the case, and be provided 
with a reasonable period of time within 
which to respond thereto.  The case 
should then be returned to the Board for 
further consideration, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is also advised that failure to report 
for a 

scheduled VA examination without demonstrated good cause 
therefor may adversely affect her claim; see 38 C.F.R. 
§ 3.655 (1999).

This claim is to be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until she is so informed.  
The purpose of this REMAND is to obtain additional medical 
evidence.  No inferences as to the final disposition of the 
claims on appeal should be made.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals





 



